Citation Nr: 1437729	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  09-50 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as secondary to the service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the benefit sought on appeal.

In July 2007, the Veteran perfected an appeal to the Board for a claim of entitlement to service-connection for posttraumatic stress disorder (PTSD).  The claim was subsequently granted in December 2009.  Thus, there no  longer remains a claim in controversy.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A preliminary review of the record reveals the matters are not ready for appellate disposition.

The Veteran claims that he is entitled to service connection for tinnitus.  He has not set forth any contentions as to service incurrence; however, the Board assumes he is claiming that it is the result of noise exposure.  The Veteran's service personnel records show he performed duties as a welder helper and auto repairman.  He has not been afforded a VA examination in connection with the claim.  Such must be accomplished upon Remand.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The December 2009 VA examination report is inadequate for addressing the etiology of the claimed peripheral neuropathy of the upper and lower extremities.  38 U.S.C.A. § 5103A.  Specifically, the examiner failed to address whether peripheral neuropathy was aggravated by the service-connected diabetes mellitus; consequently, an addendum opinion is necessary.  38 C.F.R. § 3.310.

Updated records of any subsequent treatment the Veteran has received for the claimed tinnitus and peripheral neuropathy are pertinent evidence that must be secured.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Secure for the record copies of the complete updated (since September 2010) VA clinical records of all evaluations and treatment the Veteran received for his tinnitus and peripheral neuropathy.  All requests for records and their responses must be associated with the claims folder.

2.  After the development above has been completed, contact the examiner who conducted the December 2009 VA examination, if available, otherwise the opinion must be sought from a similarly qualified provider.  The examiner is asked to address the following.  

Please state whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed peripheral neuropathy (distal polyneuropathy) is proximately due to, the result of, or aggravated by (permanently worsened beyond the natural progression of the disease) the service-connected diabetes mellitus.  In answering this question, the examiner must address whether borderline diabetes/ high blood sugar readings since 2004 aggravated the peripheral neuropathy beyond the natural progression of the disease.   

Provide a full explanation of reasoning for any opinion based on the specific facts in this case and any medical literature or documentation.  If unable to provide an opinion without resorting to mere speculation, provide a complete explanation stating why this is so.  

3.  Schedule the Veteran for the appropriate VA examination in connection with his claim for tinnitus.  The examiner is asked to address the following.  (a) Please indicate whether the Veteran currently has tinnitus.  (b) If so, please state whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed tinnitus had its onset or was caused by the Veteran's active military service, to include performing duties as a welder helper and auto repairman.   

Provide a full explanation of reasoning for any opinion based on the specific facts in this case and any medical literature or documentation.  If unable to provide an opinion without resorting to mere speculation, provide a complete explanation stating why this is so.  

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims for service connection.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his  representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



